DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process of designing an aerofoil shape from a baseline aerofoil and modifying it based on adjusting the resonance frequencies by displacing the aerofoil sections.  
Each limitation is a mental process as:
determining resonance frequencies can be calculated in the mind,
comparing to a range of frequencies can be done in the mind,
providing a plurality of aerofoil sections can be done in the mind (no physical aerofoil is required by “providing”),
displacing the aerofoil sections can be done in the mind (a physical aerofoil is not worked on), this causes a shifting of the frequencies which can be evaluated in the mind.
Claim 10 recites a computer and processor discussed below.  Other dependent claims provide no other limitations that are not related to mental processes discussed above.
This judicial exception is not integrated into a practical application because there are no additional elements in claim 1 to those that can be performed in the mind.  Claim 10 recites a “non-transitory computer readable medium” executed by “a processor”.  This is applying the method to a generic computer component and does not impose meaningful limits on practicing the abstract idea.  See MPEP 2106.04(a)(2)(III)(c).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception is not integrated into a practical application as discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation of, “wherein the plurality of resonant frequencies includes two resonant frequencies adjacent one another in the frequency domain” is unclear.  The specification on page 11 lines 1-9 describes the two modes not be sequential modes but are nevertheless adjacent in the frequency domain.  It is unclear what the definition is for both sequential modes and modes that are adjacent in the frequency domain.
Regarding claim 8, the limitation, “displacing an aerofoil section substantially equidistant between a hub and a tip of the baseline aerofoil shape, for example at a location between 40-60% of a span of the aerofoil between the hub and the tip” is unclear.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear based on the claim and the specification the metes and bounds of “substantially equidistant.  By using “for example” the applicant suggests “substantially equidistant” may be interpreted differently than 40-60% of a span.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S Pre-Grant Publication 20170241269) hereinafter Jones.
Regarding claim 1, Jones discloses:
A method of designing a modified aerofoil shape, the method comprising the steps of:
determining a plurality of resonant frequencies of a baseline aerofoil shape {[0008], [0025]; first and second natural frequencies are determined};
determining that one of the resonant frequencies falls within a predetermined range of frequencies {[0002], this is implicit in discussion of tuning, the predetermined range of frequencies may be, but is not limited to a natural frequency ± acceptable margin. Tuning is implicitly done when natural frequencies are too close to driving frequencies, MPEP 2144.01};
providing a plurality of aerofoil sections defining the baseline aerofoil shape {Figure 2 (136), (132), and (128) of current blade (100); [0025]}; and
defining a modified aerofoil shape by displacing at least one of the plurality of aerofoil sections relative to its baseline position in the baseline aerofoil shape {Figure 2 (136) and (132) of modified blade (101) are shifted relative to (100)}
until one of the plurality of resonant frequencies previously falling within the range of frequencies is shifted outside the range of frequencies {[0027], frequency margin increased to sufficient}.
Regarding claim 2, Jones further discloses wherein the step of providing a plurality of aerofoil sections defining the baseline aerofoil shape comprises dividing the baseline aerofoil shape into a plurality of aerofoil sections {Figure 2 (136), (132), and (128) are formed by dividing the current blade (100); [0025]}.
Regarding claim 3, Jones further discloses wherein one of the plurality of resonant frequencies previously falling within the range of frequencies is shifted past an upper limit of the predetermined range of frequencies {Figure 2 (L2) is increased, but based on [0025] it is understood that L2 could be decreased by shifting in the opposite direction; this will increase frequency based on [0015].  This results in increased margin [0027] by increasing the resonance frequency past the upper limit}.
Regarding claim 4, Jones further discloses wherein one of the plurality of resonant frequencies previously falling within the range of frequencies is shifted past a lower limit of the predetermined range of frequencies {Figure 2 (L2) is increased, this will decrease frequency based on [0015].  This results in increased margin [0027] by decreasing the resonance frequency past the lower limit}.	
Regarding claim 6, Jones further discloses wherein at least one of the plurality of aerofoil sections is displaced relative its baseline position so as to vary its position along a chord-wise axis of the baseline aerofoil shape {Figure 2 (136) and (132) are displaced at least partially in a chord-wise direction [0025]}.
Regarding claim 7, Jones further discloses wherein the plurality of aerofoil sections comprises a stack of N two-dimensional slices equally spaced apart along a span of the baseline aerofoil shape {Jones discloses an airfoil that has a 3D geometry that comprises or “provides” a stack of two-dimensional slices that are equally spaced along the span}.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Regarding claim 8, Jones discloses the method according to claim 1, but is silent regarding the explicit disclosure of:
wherein the step of displacing at least one of the plurality of aerofoil sections relative to its baseline position comprises displacing an aerofoil section substantially equidistant between a hub and a tip of the baseline aerofoil shape, for example at a location between 40-60% of a span of the aerofoil between the hub and the tip.
Jones discloses displacing middle portion (132) in Figure 2 and paragraph [0025].  This middle portion does not explicitly disclose a range of spanwise positions and drawings are not evidence of precise proportions (MPEP 2125 II). However, MPEP 2125 II also states, “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  The description of a “middle portion” and the depiction in Figure 2 suggests roughly the middle third of the airfoil spanwise is part of the middle portion.  This spanwise range overlaps the claimed 40-60% span (see 35 U.S.C 112(b) rejection above).  Therefore, based on the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displaced an airfoil section within the claimed spanwise range.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view Campbell (U.S Patent 1,502,903) hereinafter Campbell.  
Regarding claim 5, Jones discloses the method of claim 1 and wherein the method comprises:
displacing at least one of the plurality of aerofoil sections relative to its baseline position until one of the two resonant frequencies is shifted past a lower limit of the range of frequencies {[0027] gaining frequency margin on both modes without adversely affecting the other; this means one mode’s frequency is increased while the other is decreased}; and
displacing at least one of the plurality of aerofoil sections relative to its baseline position until the other of the two resonant frequencies is shifted past an upper limit of the range of frequencies {[0027] gaining frequency margin on both modes without adversely affecting the other; this means one mode’s frequency is increased while the other is decreased}.
Jones additionally discloses in [0025], “the first and second natural frequency corresponding to any resonant frequency of the current rotor blade”.  Paragraph [0026] discloses the types of frequencies.
Jones does not explicitly disclose wherein the plurality of resonant frequencies includes two resonant frequencies adjacent one another in the frequency domain.
Campbell pertains to turbine blade design.  Campbell teaches a graphical method of evaluating a design for resonance behavior {Figure 23} commonly used by one of ordinary skill in the art.  Different situations/scenarios occur based on the resonance frequencies of parts in relation to driving frequencies which can be easily visually understood by the Campbell diagram.
Based on Jones (including [0027]) a separation of two modes resonance frequencies is desirable in the scenario where both modes are similar in frequency and on opposite sides of a driving frequency at a particular operating condition {Campbell Figure 23 and Column 1 lines 78-88}.  Note, if the modes are not similar in frequency then both could potentially be increased or decreased as they interact with different portions of the Campbell diagram.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Jones where the two resonant frequencies are adjacent in the frequency domain.  One of ordinary skill in the art would be motivated to do so as this when shifting the values of two resonant frequencies in opposite directions is desirable as described in the discussion directly above {Jones [0027]}.       
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view Tarquinio et al. (U.S Pre-Grant Publication 20200190984) hereinafter Tarquinio.
Regarding claim 9, Jones teaches the method of claim 8, and discloses where the aerofoil section at the hub is not displaced, but is silent regarding where the aerofoil section at the tip is not displaced.
Tarquinio pertains to turbine airfoil.  Tarquinio teaches wherein the aerofoil section at the tip is not displaced {[0033] and [0042] describes similar blades (440a) and (440b) which have identical interfaces to be interchangeable; difference between the two blades is that (440b) has tuning applied described in [0034]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not displaced the tip of the aerofoil section of Jones as taught by Tarquinio.  One of ordinary skill in the art would be motivated to do so to be interchangeable with the previous design of the blade which conveniently limits the impact on other parts/analysis/design {Tarquinio [0042]}.  Note the portion (136) Of Jones is displaced, but this can be achieved without displacing the aerofoil section at the tip}.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view Morris et al. (U.S Pre-Grant Publication 20140358500) hereinafter Morris.
Regarding claim 10, Jones discloses the method of claim 1, but is silent regarding a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause performance of a method in accordance with Claim 1.
Morris pertains to designing airfoils.  Morris teaches a non-transitory computer readable medium comprising instructions which, when executed by a processor, cause performance of a method involving resonance modes and airfoil geometry {[0019]-[0020]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use execute the method of claim 1 disclosed by Jones using a processor.  One of ordinary skill in the art would be motivated to do so as processors are well known to perform calculations well {Jones [0019]-[0020]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Warner et al. (U.S Patent 10,677,266) discloses Campbell diagrams and an airfoil designed with specific resonance frequencies.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745